DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I encompassing claims 1-20 in the reply filed on 2/3/2022 is acknowledged.  The traversal is on the ground(s) that claim 21 is generic and reads on both Inventions I and II, and that there is no search burden because both inventions are in the same classification.  This is not found persuasive because Applicant is incorrect about claim 21 being “generic” and reading on both inventions.  As clearly shown in Applicant’s drawings, one invention shown in Figures 1a through 3e has an outer housing and an inner housing, the inner housing holding the spikes, the outer housing is completely smooth and has no corrugations, whereas Figures 4a-4b shows the other invention which has no inner housing and the spikes are held in the corrugations of the main housing.  Therefore, claim 21 cannot be read on the invention in Group I.  A restriction requirement was made because each application can only claim one invention; a restriction is required when two or more distinct inventions are claimed.  Regarding Applicant’s argument about the classification, a search is not performed only by classification.  Since the structural details of each invention are different, different search queries would be required.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greves, US 5,452,962.
Regarding claim 1, Greves teaches a vehicle restraint device (Figures 1 and 2) comprising: 
an outer housing (12+14+16); 
an inner housing (20) positioned within the outer housing; and 
a plurality of spikes (32) removably attached to the inner housing (spike becomes embedded into a tire; column 6 lines 34-55).
Regarding claim 2, as shown in Figure 2, the outer housing is a triangular tube.
Regarding claim 4, as shown in Figures 1-2, the inner housing comprises a plurality of perforations formed through the inner housing, the perforations removably holding the plurality of spikes.
Regarding claim 5, Greves discloses that the spikes comprise a cylindrical member (36) and a pointed end (34) formed on at least one end of the cylindrical member (column 6 lines 34-36).
Regarding claim 6, Greves discloses that the spikes comprise a pointed end formed on opposing ends of the cylindrical member (Figures 1-2; column 6 lines 34-36).

Regarding claim 8, Greves discloses that the spikes are arranged in a plurality of triangular configurations, the triangular configurations positioned along a length of the inner housing (Figures 1-2; column 5 lines 45-50).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esbenshade, US 7,435,033 B1.
Regarding claim 1, Esbenshade teaches a vehicle restraint device comprising: 
an outer housing (Figure 9); 
an inner housing (24) positioned within the outer housing; and 
a plurality of spikes (42, 71, 72, 73) capable of being removably attached to the inner housing (since anything can be removed if/when desired).
Regarding claim 3, as shown in Figure 9, the inner housing (24) is a hexagonal tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Greves as applied to claim 1 in view of Dubiel, US 5,123,774.
Regarding claim 9, while Greves fails to show the spikes arranged in a plurality of “Y” shaped configurations, Dubiel teaches a tire puncturing apparatus and discloses that the spikes are arranged in a plurality of “Y” shaped configurations.  It would have been obvious to one of ordinary skill in the art to modify Greves’s spikes to be arranged in a plurality of “Y” shaped configurations in view of Dubiel’s disclosure as an alternate way to arrange the spikes based on design choice.  The resulting combination yields the “Y” shaped configurations being positioned along a length of the inner housing.
Regarding claim 10, while Greves only shows the spikes being arranged in a plurality of triangular configurations but fails to show the spikes arranged in a plurality of “Y” shaped configurations, Dubiel teaches a tire puncturing apparatus and discloses that the spikes are arranged in a plurality of “Y” shaped configurations.  It would have been obvious to one of ordinary skill in the art to modify Greves’s spikes to be arranged in a plurality of triangular configurations and a plurality of “Y” shaped configurations since both configurations are known based on design choice to have a greater variety of angles of exposed spikes.  It has been held that combining prior art elements according to known methods to yield predictable results is a matter of obviousness.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).
Claims 11, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubiel, US 5,123,774 in view of Greves, US 5,452,962 and Esbenshade, US 7,435,033.
Regarding claim 11, Dubiel teaches a vehicle restraint device comprising a tube having a plurality of perforations through which a plurality of spikes are supported (Figures 3, 4, 6, and 10).  Dubiel only shows the device isolated or in use on the road.  Greves teaches a similar vehicle restraint device and discloses that the element supporting a plurality of spikes is housed within a casing (12+14+16).  It would have been obvious to one of ordinary skill in the art to modify Dubiel’s device in view of Greves’s disclosure to have an outer housing to house the device to protect the police officer/s who need to carry the device from a vehicle to the road and during installation.  In view of Greves disclosing that the outer housing (12+14+16) is a triangular tube that is symmetrical so that the device can be placed laying on any side, it would be obvious to use an outer housing that is a triangular tube in view of Greves’s suggestion.
While the resulting combination includes the inner housing being a circular tube but fails to disclose that the inner housing is a hexagonal tube, Esbenshade discloses a roadway device with spikes supported by a hexagonal tube (Figure 9).  It would have been obvious to one of ordinary skill in the art to modify the inner housing of the resulting combination based on design choice to change the shape from a circular tube to a hexagonal tube in view of Esbenshade’s disclosure that a hexagonal tube can support spikes.  It has been held that mere change in shape is a matter of obviousness.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
While Dubiel discloses a vehicle’s tire being impaled by one of the plurality of spikes but fails to disclose that the spikes are removable, Greves further discloses that a plurality of spikes are removably attached (spike becomes embedded into a tire; column 6 lines 34-55).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the plurality of spikes be removable attached to the inner housing in view of Greves’s further disclosure to allow the spikes to separate from the inner housing and become embedded into a fleeing vehicle’s tire for continued damage.
The resulting combination yields an outer triangular tubular housing (Greves’s 12+14+16), an inner hexagonal tubular housing (Dubiel’s tube modified by Esbenshade) positioned within the outer triangular tubular housing, a plurality of perforations formed through the inner hexagonal tubular housing, and a plurality of spikes removably attached to the inner housing, the perforations removably holding the plurality of spikes within the inner hexagonal tubular housing.
Regarding claim 12, Greves further discloses that the spikes comprise a cylindrical member (36) and a pointed end (34) formed on at least one end of the cylindrical member (column 6 lines 34-36).  it would have been obvious to one of ordinary skill in the art to modify the spikes of the resulting combination to comprise a cylindrical member and a pointed end formed on at least one end of the cylindrical member in view of Greves’s further disclosure as an alternate type of spike.
Regarding claim 15, Greves further discloses spikes being arranged in a plurality of triangular configurations, the triangular configurations positioned along a length of an inner housing (Figures 1-2; column 5 lines 45-50).  It would have been obvious to one of ordinary skill in the art to modify the spikes of the resulting combination to be arranged in a plurality of triangular configurations, the triangular configurations positioned along a length of the inner housing in view of Greves’s disclosure as an alternate configuration of spikes based on obvious design choice.
Regarding claim 16, the resulting combination includes the spikes being arranged in a plurality of “Y” shaped configurations (shown in Dubiel’s Figure 6), the “Y” shaped configurations positioned along a length of the inner housing.
Regarding claim 17, while Dubiel only discloses that the spikes are arranged in a plurality of “Y” shaped configurations, Greves shows the spikes being arranged in a plurality of triangular configurations.  It would have been obvious to one of ordinary skill in the art to modify the spikes of the resulting combination to be arranged in a plurality of triangular configurations and a plurality of “Y” shaped configurations since both configurations are known based on design choice to have a greater variety of angles of exposed spikes.  It has been held that combining prior art elements according to known methods to yield predictable results is a matter of obviousness.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).
Regarding claim 18, Dubiel teaches a vehicle restraint device comprising a tube having a plurality of perforations through which a plurality of spikes are supported (Figures 3, 4, 6, and 10).  Dubiel only shows the device isolated or in use on the road.  Greves teaches a similar vehicle restraint device and discloses that the element supporting a plurality of spikes is housed within a casing (12+14+16).  It would have been obvious to one of ordinary skill in the art to modify Dubiel’s device in view of Greves’s disclosure to have an outer housing to house the device to protect the police officer/s who need to carry the device from a vehicle to the road and during installation.  In view of Greves disclosing that the outer housing (12+14+16) is a triangular tube that is symmetrical so that the device can be placed laying on any side, it would be obvious to use an outer housing that is a triangular tube in view of Greves’s suggestion.
While the resulting combination includes the inner housing being a circular tube but fails to disclose that the inner housing is a hexagonal tube, Esbenshade discloses a roadway device with spikes supported by a hexagonal tube (Figure 9).  It would have been obvious to one of ordinary skill in the art to modify the inner housing of the resulting combination based on design choice to change the shape from a circular tube to a hexagonal tube in view of Esbenshade’s disclosure that a hexagonal tube can support spikes.  It has been held that mere change in shape is a matter of obviousness.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
While Dubiel discloses a vehicle’s tire being impaled by one of the plurality of spikes but fails to disclose that the spikes are removable, Greves further discloses that a plurality of spikes are removably attached (spike becomes embedded into a tire; column 6 lines 34-55).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the plurality of spikes be removable attached to the inner housing in view of Greves’s further disclosure to allow the spikes to separate from the inner housing and become embedded into a fleeing vehicle’s tire for continued damage.
The resulting combination yields an outer triangular tubular housing (Greves’s 12+14+16), an inner hexagonal tubular housing (Dubiel’s tube modified by Esbenshade) positioned within the outer triangular tubular housing, a plurality of perforations formed through the inner hexagonal tubular housing, and a plurality of spikes removably attached to the inner housing, the perforations removably holding the plurality of spikes within the inner hexagonal tubular housing.
Greves further discloses that the spikes comprise a cylindrical member (36) and a pointed end (34) formed on at least one end of the cylindrical member (column 6 lines 34-36).  it would have been obvious to one of ordinary skill in the art to modify the spikes of the resulting combination to comprise a cylindrical member and a pointed end formed on at least one end of the cylindrical member in view of Greves’s further disclosure as an alternate type of spike.
Regarding claim 19, Greves further discloses spikes being arranged in a plurality of triangular configurations, the triangular configurations positioned along a length of an inner housing (Figures 1-2; column 5 lines 45-50).  It would have been obvious to one of ordinary skill in the art to modify the spikes of the resulting combination to be arranged in a plurality of triangular configurations, the triangular configurations positioned along a length of the inner housing in view of Greves’s disclosure as an alternate configuration of spikes based on obvious design choice.
Regarding claim 20, the resulting combination includes the spikes being arranged in a plurality of “Y” shaped configurations (Dubiel’s Figure 6), the “Y” shaped configurations being positioned along a length of the inner housing.
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groen et al, US 5,820,293 in view of Dubiel, US 5,123,774, and Esbenshade, US 7,435,033.
Regarding claim 11, Groen teaches a vehicle restraint device comprising an outer triangular tubular housing (18), an inner housing directly supporting a plurality of spikes, and the inner housing positioned within the outer housing.  Groen discloses that the inner housing is a different shape than the outer housing.  Dubiel teaches a vehicle restraint device and discloses that the housing directly supporting a plurality of spikes is a circular tube (Figure 4), and Esbenshade discloses a roadway device with spikes directly supported by a hexagonal tube (Espenshade’s Figure 9).  It would have been obvious to one of ordinary skill in the art to modify the inner housing of the resulting combination based on design choice to change the shape in view of Dubiel’s and Espenshade’s disclosures that other shapes can directly support a plurality of spikes, to be a hexagonal tube in view of Esbenshade’s disclosure that a hexagonal tube can support spikes.  It has been held that mere change in shape is a matter of obviousness.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The resulting combination yields an inner hexagonal tubular housing positioned within the outer triangular tubular housing, a plurality of perforations formed through the inner hexagonal tubular housing (in view of Groen’s explicit disclosure that the inner housing has holes to receive spikes (column 4 lines 33-35) and Dubiel’s disclosure that the inner housing has holes to receive spikes (Figure 4)), and a plurality of spikes removably attached to the inner housing (in view of Groen’s explicit disclosure that spikes are removable to allow for the spikes to readily separate from the housing and remain embedded in the fleeing vehicle’s tire (column 4 lines 53-55), the perforations removably holding the plurality of spikes within the inner hexagonal tubular housing.
Regarding claim 12, as shown in Groen’s Figure 3, the spikes comprise cylindrical members and a pointed end formed on at least one end of the cylindrical member.
Regarding claim 14, as shown in Groen’s Figure 3, the cylindrical member is hollow.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Groen, Dubiel, and Espenshade as applied above to claim 11, further in view of Greves, US 5,452,962.
Regarding claim 13, while the resulting combination fails to show the spikes comprising a pointed end formed on opposing ends of the cylindrical member, Greves teaches a similar vehicle restraint device and discloses spikes that have a pointed end formed on opposing ends of a cylindrical member (pointed ends 34 and 38 on cylindrical member 36; Figure 1).  It would have been obvious to one of ordinary skill in the art to modify the spikes of the resulting combination to comprise pointed ends formed on opposing ends of a cylindrical member in view of Greves’s disclosure as an alternate type of known spike.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Applicant’s claim 1 is so extremely broad that numerous additional references could have each been applied as a 35 USC § 102 rejection, including at least Kilgrow et al., US 5,775,832 and Lee, US 8,132,980.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671